1. Referee made his report, which was generally approved by the Circuit Judge, but it was “recommitted to the referee” for reformation in certain specified particulars. On appeal to this court, no modification was directed of this part of the decree, but certain further corrections in the items of the account were ordered (13 S. C. 496). After remittitur filed, the original referee made the changes directed without notice to counsel. Held, that in this there was no error.
2. The referee’s second report was filed more than sixty days after the filing of the Circuit decree and opinion of the Supreme Court, but within sixty days of the filing of the remittitur. Held, that it was in time.
3. To entitle a party to object that the referee has not filed his report within sixty days, such party must give notice before report filed that he elects to end the reference. Deoree of Aldrich, J., affirmed. Opinion by
Mr. Justice Hudson
(sitting *592in the stead, of Mr. Justice McGowan),
May 27th, 1882.
W. S.. Monteith, for appellant; W. H. Pa/rlaer, L. W. Perrm, contra-